Fourth Court of Appeals
                                   San Antonio, Texas
                                           March 26, 2014

                                         No. 04-13-00497-CV

               CNMK TEXAS PROPERTIES LLC d/b/a Cinemark Movies 12,
                                 Appellant

                                                 v.

                        Sandra RODRIGUEZ and Ruperto R. Rodriguez,
                                      Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011CVT00752 D4
                         Honorable Oscar J Hale, Jr., Judge Presiding

                                           ORDER
Sitting:       Catherine Stone, Chief Justice
               Sandee Bryan Marion, Justice
               Rebeca C. Martinez, Justice

         This appeal is currently set for oral arguments on April 30, 2014. On March 25, 2014,
appellant’s counsel informed this court that the parties have reached a settlement in this case.
Counsel states a joint motion to dismiss will be filed as soon as the parties’ settlement agreement
is finalized, and asks this court, in the meantime, to remove this appeal from the court’s April 30,
2014, oral argument docket.

        The appeal will be removed from the court’s April 30, 2014, oral argument docket after
the parties file the appropriate motion to dismiss. The parties are encouraged to file a motion to
dismiss that complies with Texas Rule of Appellate Procedure 42.1 by April 23, 2014.

It is so ORDERED on this 26th day of March, 2014.
                                                                     PER CURIAM

ATTESTED TO:_______________________________
                       Keith E. Hottle
                       Clerk of Court